Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  
In claim 14, line 6, “;further comprising” appears to be extraneous language.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 1, claim 11 of Pat. ‘866 claims an electrical distribution block comprising:
a first base (col. 6, ln. 57) having a first upper receiving surface (a conductor block connects to the first base and it is understood that an upper receiving surface is receiving the block to facilitate the connection, col. 6, ln. 66);
a second base (col. 6, ln. 48) having a second upper receiving surface (a conductor block connects to the second base and it is understood that an upper receiving surface is receiving the block to facilitate the connection, col. 6, ln. 66 – 67), the second base being removably connected to the first base (col. 6, lns. 57 – 65, it is understood that the mating features allow for removal);
a conductor block (col. 6, ln. 66), the conductor block connected to the first base and the second base so that the conductor block extends over at least a portion of the first upper receiving surface and at least a portion of the second upper receiving surface (col. 6, ln. 66 – col. 7, ln. 4).
Pat. ‘866 claim 11 does not claim the first and second base having respective first and second bottom support surfaces, or that the conductor block includes a primary tap and a plurality of secondary taps. However, Reynolds teaches an electrical distribution block, where there are bases (see 210a, 210b) each with a bottom support surface (308), and also a conductor having a primary tap and a plurality of secondary taps (see the abstract and Fig. 34 and 48). It would have been obvious to provide a bottom support surface on the bases as taught by Reynolds, because this surface allows connection to a rail structure so that the block assembly can be integrated into an electrical system. Furthermore it would have been obvious to provide a primary tap and a plurality of secondary taps as taught by Reynolds, because the taps allow for an external member or several external members to connect to the electrical signal being distributed through the distribution box as required by a user. 
Regarding claim 11, claim 11 of Pat. ‘866 claims an electrical distribution block comprising:
a first base(col. 6, ln. 57) having a first upper receiving surface (a conductor block connects to the first base and it is understood that an upper receiving surface is receiving the block to facilitate the connection, col. 6, ln. 66), and a first base mating feature (col. 6, lns. 57);
a second base (col. 6, ln. 48) having a second upper receiving surface (a conductor block connects to the second base and it is understood that an upper receiving surface is receiving the block to facilitate the connection, col. 6, ln. 66 – 67), and a second base mating feature (col. 6, ln. 58), the second base removably connected to the first base (col. 6, lns. 59 – 65, it is understood that the mating features allow for removal); and
a conductor block (col. 6, ln. 66), the conductor block connected to the first base and the second base so that the conductor block extends over at least a portion of the first upper receiving surface and at least a portion of the second upper receiving surface (col. 6, ln. 66 – col. 7, ln. 4).
Pat. ‘866 claim 11 does not claim the first and second base having respective first and second bottom support surfaces, a first sidewall connected to the first base and extending above the first upper receiving surface; a second sidewall connected to the second base and extending above the second upper receiving surface; and that the conductor block includes a primary tap and a plurality of secondary taps and the block extends between the first and second sidewall. However, Reynolds teaches an electrical distribution block, where there are bases (see 210a, 210b) each with a bottom support surface (308), the bases having sidewalls extending above the receiving surfaces of the bases (see Fig. 45) and having a primary tap and a plurality of secondary taps (see the abstract and Fig. 34 and 48). It would have been obvious to provide a bottom support surface on the bases as taught by Reynolds, because this surface allows connection to a rail structure so that the block assembly can be integrated into an electrical system. Furthermore it would have been obvious to provide a primary tap and a plurality of secondary taps as taught by Reynolds, because the taps allow for an external member or several external members to connect to the electrical signal being distributed through the distribution box as required by a user. Finally it would have been obvious to provide sidewalls having  as taught by Reynolds, because the sidewalls serve to act as endcaps for the distribution assembly and help cover and protect the block mounted to the base, resulting in the claimed base extending between the sidewalls because the base is claimed as extends over at least a portion of the bases and thus at least a portion of the base must extend between sidewalls of the respective bases.
Regarding claim 14, claim 11 of Pat. ‘866 claims a spacer plate having a first spacer mating feature and a second spacer mating feature, wherein the spacer plate is positioned between and connected to the first base and the second base, with the first spacer mating feature engaging the first base mating feature and the second spacer mating feature engaging the second base mating feature (col. 6, lns. 59 – 65).

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 2, claim 12 of Pat. ‘866 claims a first sidewall connected to the first base and a second sidewall connected to the second base, and wherein the conductor block extends between the first and second sidewalls (sidewalls, col. 7, lns. 5 – 7, and the block extends between the bases, see col. 7, lns. 1 – 4, thus it is understood that at least a portion of the block is between sidewalls located on the blocks).

Claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 3, claim 13 of Pat. ‘866 claims a lid connected to the first and second sidewalls (col. 7, lns. 8 – 9).
Regarding claim 12, claim 13 of Pat. ‘866 claims a lid connected to the first and second sidewalls (col. 7, lns. 8 – 9).

Claim 4 – 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 4, claim 16 of Pat. 866 claimswherein a spacer plate is positioned between the first base and the second base, and wherein the spacer plate includes an upper edge positioned at or below an upper surface of the first base and an upper surface of the second base (col. 6, lns. 59 – 62 and col. 7, lns. 20 – 24).
Regarding claim 5, Pat. ‘866 claim 16 does not claim wherein the spacer plate includes a bottom channel configured to receive a support structure. However, Reynolds teaches a spacer plate (214) between blocks and the spacer plate includes a bottom channel configured to receive a support structure (see Fig. 26). It would have been obvious to provide a bottom channel in the spacer plate as taught by Reynolds, because then the spacer plate can mount to the same support rail that the support surfaces of the blocks are mounted to, further ensuring that the assembly is safely mounted to a support structure. 
Regarding claim 6, Pat. ‘866 claim 16 does not claim wherein the support structure is a DIN rail. However, Reynolds teaches wherein the support structure is a DIN rail (312, see Fig. 22). It would have been obvious to make the support structure a DIN rail as taught by Reynolds because DIN rails are commonly used mounting structures so by supporting such a mounting support the distribution assembly will be more desirable to end users.
Regarding claim 7, Pat. ‘866 claim 16 claims wherein the spacer plate includes a first spacer mating feature and a second spacer mating feature, wherein the first spacer mating feature engages the first base and the second spacer mating feature engages the second base (col. 6, lns. 59 – 65).
Regarding claim 8, Pat. ‘866 claim 16 claims wherein the first base has a first base mating feature and the second base has a second base mating feature, and wherein the first spacer mating feature engages the first base mating feature and the second spacer mating feature engages the second base mating feature (col. 6, lns. 59 – 65).
Regarding claim 9, Pat. ‘866 claim 16 does not claim wherein the first spacer mating feature includes a first spacer socket and a second spacer socket and the second spacer mating feature includes a first spacer protrusion and a second spacer protrusion. However, Reynolds further teaches a spacer plate and bases having mating features, the mating features for a base on a first side including first and second sockets (see side 448B with sockets, Fig. 67), and mating features for a second base on a second side including first and second protrusions (see side 448A, Fig. 67). It would have been obvious to provide sockets and protrusions on the spacer as taught by Reynolds, because this enables a user to quickly match the spacer plate to corresponding sides of a block (see Fig. 60) and the spacer plate can only be put on in one orientation due to the mating features being different on each side so the distribution block assembly will consistently be in the correct orientation.
Regarding claim 10, Pat. ‘866 claim 16 does not claim wherein the first spacer mating feature slidably engages the first base and the second spacer mating feature slidably engages the second base. However, Reynolds further teaches wherein the first spacer mating feature slidably engages the first base and the second spacer mating feature slidably engages the second base (the mating features have a trapezoidal tapered shape and are made so that a base and spacer plate slidably engage, see Figs. 57, 60, 64). It would have been obvious to slidably engage the mating features, because this will allow the features to interleave and provide a stable engagement therebetween.
Regarding claim 16, claim 16 of Pat. ‘866 claims wherein the spacer plate includes an upper edge positioned at or below an upper surface of the first base and an upper surface of the second base (col. 7, lns. 20 – 24).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 13, claim 14 of Pat. ‘866 claims wherein the first base mating feature includes a first base protrusion and a second base protrusion and the second base mating feature includes a first base socket and a second base socket (col. 7, lns. 11 – 14).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 15, claim 15 of Pat. ‘866 claims wherein the first spacer mating feature includes a first spacer socket and a second spacer socket and the second spacer mating feature includes a first spacer protrusion and a second spacer protrusion (colo. 7, lns. 15 – 19).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 17, claim 17 of Pat. ‘866 claims wherein the spacer plate includes a bottom channel configured to receive a support structure (col. 8, ln. 1 – 3).

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 18, claim 18 of Pat. ‘866 claims wherein the support structure is a DIN rail (col. 8, lns. 4 – 5).

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 19, claim 19 of Pat. ‘866 claims a method of assembling an electrical distribution block comprising:
connecting a first base having a first upper receiving surface to a second base having a second upper receiving surface (first and second bases connected through a spacer, see col. 8, lns. 9 – 12, and a block spans the bases and connects to each base, see col. 8, lns. 13 – 15, so it is understood that respective receiving surfaces of the bases a connected to the block);
connecting a first sidewall to the first base (col. 8, lns. 16 - 17);
connecting a second sidewall to the second base (col. 8, lns. 18 – 19);
connecting a conductor block to the first base and the second base so that the conductor block extends between the first sidewall and the second sidewall and over at least a portion of the first upper receiving surface and at least a portion of the second upper receiving surface (col. 8, lns. 12 – 15, it is understood that the block spans the bases and thus at least a portion is between the sidewalls of the respective bases); and
connecting a lid to the first and second sidewalls (col. 8, ln. 20).
Pat. ‘866 claim 19 does not claim the first and second base having respective first and second bottom support surfaces. However, Reynolds teaches an electrical distribution block, where there are bases (see 210a, 210b) each with a bottom support surface (308). It would have been obvious to provide a bottom support surface on the bases as taught by Reynolds, because this surface allows connection to a rail structure so that the block assembly can be integrated into an electrical system. 

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,081,866 (“Pat. ‘866”) in view of U.S. Pub. No. 2015/0333421 (“Reynolds”). 
Regarding claim 20, claim 20 of Pat. ‘866 claims slidably engaging the first base and the second based with a spacer (col. 8, lns. 21 – 22).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 11 – 12, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,764,494 (“Joseph”).
Regarding claim 1, Joseph discloses an electrical distribution block comprising:
a first base (left 22, Fig. 4) having a first bottom support surface (the bottom surface of 22) and a first upper receiving surface (the upper surface of 22);
a second base (right 22, Fig. 4) having a second bottom support surface (the bottom surface of 22) and a second upper receiving surface (the upper surface of 22), the second base being removably connected to the first base (connected through 14, the connection not being permanent);
a conductor block (14) including a primary tap (the connection point to 22) and a plurality of secondary taps (18), the conductor block connected to the first base and the second base so that the conductor block extends over at least a portion of the first upper receiving surface and at least a portion of the second upper receiving surface (see Figs. 4 – 6).
Regarding claim 2, Joseph discloses a first sidewall (left 24, Fig. 4) connected to the first base (see Fig. 4) and a second sidewall (right 24, Fig. 4) connected to the second base (see Fig. 4), and wherein the conductor block extends between the first and second sidewalls (see Figs. 4 – 6).
Regarding claim 3, Joseph discloses a lid (12) connected to the first and second sidewalls.
Regarding claim 11, Joseph discloses an electrical distribution block comprising:
a first base (left 22, Fig. 4) having a first bottom support surface (the bottom surface of 22) a first upper receiving surface (the upper surface of 22), and a first base mating feature (the lateral wall shape of 22 which fits within 26);
a second base (right 22, Fig. 4) having a second bottom support surface (the bottom surface of 22), a second upper receiving surface (the upper surface of 22), and a second base mating feature (the lateral wall shape of 22 which fits within 26), the second base removably connected to the first base (connected through 14, the connection not being permanent);
a first sidewall (left 22, Fig. 4) connected to the first base and extending above the first upper receiving surface (see Fig. 4);
a second sidewall (right 22, Fig. 4) connected to the second base and extending above the second upper receiving surface (see Fig. 4); and
a conductor block (14) including a primary tap (the connection point to 22) and a plurality of secondary taps (18), the conductor block connected to the first base and the second base so that the conductor block extends between the first sidewall and the second sidewall and over at least a portion of the first upper receiving surface and at least a portion of the second upper receiving surface (see Fig. 4).
Regarding claim 12, Joseph discloses a lid (12) connected to the first and second sidewalls.
Regarding claim 19, Joseph discloses a method of assembling an electrical distribution block comprising:
connecting (see Fig. 4) a first base (left 22, Fig. 4) having a first bottom support surface (bottom of 22) and a first upper receiving surface (top of 22) to a second base (right 22, Fig. 4) having a second bottom support surface(bottom of 22) and a second upper receiving surface (top of 22);
connecting a first sidewall (left 24) to the first base (see Fig. 4);
connecting a second sidewall (right 24) to the second base (see Fig. 4);
connecting a conductor block (14) to the first base and the second base so that the conductor block extends between the first sidewall and the second sidewall and over at least a portion of the first upper receiving surface and at least a portion of the second upper receiving surface (see Fig. 4); and
connecting a lid (12) to the first and second sidewalls.
Regarding claim 20, Joseph discloses slidably engaging the first base and the second based with a spacer (each 22 slide within 14 and 14 acts as a spacer by position 22 based on dimension 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833